Exhibit 10.2
NOBLE CORPORATION
TIME-VESTED RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT, made as of the  _____  day of  _____, 201_, by and between NOBLE
CORPORATION, a Swiss corporation (the “Company”), and  _____  (“Employee”);
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Company’s 1991 Stock
Option and Restricted Stock Plan, as amended (the “Plan”), has determined that
it is desirable to award time-vested Restricted Stock Units (as defined in the
Plan) to Employee pursuant to the Plan; and
WHEREAS, pursuant to the Plan, the Committee has determined that the time-vested
Restricted Stock Units so awarded shall be subject to the restrictions, terms
and conditions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Time-Vested Restricted Stock Unit Award. On the terms and conditions and
subject to the restrictions, including forfeiture, hereinafter set forth, the
Company hereby awards  _____  Restricted Stock Units (the “Awarded Restricted
Stock Units”) to Employee pursuant to the Plan. The Awarded Restricted Stock
Units are being awarded to Employee effective as of the date of this Agreement
(the “Effective Date”), and shall vest or be forfeited in accordance with and
otherwise be subject to the provisions of this Agreement. The Awarded Restricted
Stock Units are being awarded to Employee without the payment of any cash
consideration by Employee. The Awarded Restricted Stock Units shall not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Employee in any manner.
2. Vesting and Forfeiture. Except as set forth in Section 3 of this Agreement,
the Awarded Restricted Stock Units shall vest and the forfeiture restrictions
applicable to them under this Agreement shall terminate in accordance with the
provisions of the attached Schedule I, provided that Employee remains
continuously employed by the Company or an Affiliate from the Effective Date to
the applicable date of vesting. Any Awarded Restricted Stock Units that have not
already vested shall be forfeited by Employee upon the termination of Employee’s
employment with the Company or an Affiliate for any reason other than death or
Disability. Transfers of employment without interruption of service between or
among the Company and any of its Affiliates shall not be considered a
termination of employment.
3. Acceleration of Vesting. All of the Awarded Restricted Stock Units that have
not already vested shall become fully vested and no longer subject to any
forfeiture restrictions under this Agreement if Employee’s employment with the
Company or an Affiliate terminates by reason of the death or Disability of
Employee.

 

 



--------------------------------------------------------------------------------



 



4. Issuance of Shares. As soon as practicable (but no later than 30 days)
following the date an Awarded Restricted Stock Unit vests, the Company shall
issue or transfer to Employee one Share in settlement of such Awarded Restricted
Stock Unit and such Awarded Restricted Stock Unit shall be canceled.
5. No Rights as Shareholder. Employee shall have no rights as a shareholder of
the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until such Shares are
issued or transferred to Employee as provided herein.
6. Cash Dividend and Cash Distribution Equivalent Rights. The Company hereby
awards cash dividend and cash distribution equivalent rights to Employee with
respect to the Awarded Restricted Stock Units. The cash dividend and cash
distribution equivalent rights awarded to Employee under this Section 6 shall
entitle Employee to the payment, with respect to each Share that is subject to
an Awarded Restricted Stock Unit that has not been canceled or forfeited, of an
amount in cash equal to the amount of any cash dividend or other cash
distribution paid by the Company with respect to one Share while such Awarded
Restricted Stock Unit remains outstanding. Such amount shall be paid to Employee
by Employee’s employer on the date of the payment of the related cash dividend
or cash distribution.
7. Agreements Regarding Withholding Taxes.
(a) Employee shall make arrangements satisfactory to the Committee for the
payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units or the cash dividend and cash
distribution equivalent rights awarded under this Agreement, including, without
limitation, taxes applicable to (i) the awarding of the Awarded Restricted Stock
Units or the issuance or transfer of Shares in settlement thereof, or (ii) the
awarding of the cash dividend and cash distribution equivalent rights or the
payments made with respect thereto.
(b) Unless and until the Committee shall determine otherwise and provide notice
to Employee in accordance with Section 7(c) of this Agreement, any obligation of
Employee under Section 7(a) of this Agreement that arises with respect to the
issuance or transfer of Shares in settlement of Awarded Restricted Stock Units
that have become vested shall be satisfied by the Company withholding a portion
of such Shares valued at their Fair Market Value as of the date on which the
taxable event that gives rise to the withholding requirement occurs.
(c) The Committee may determine, after the Effective Date and on notice to the
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 7(b) of this Agreement) satisfactory to the
Committee for Employee to satisfy the obligation of Employee under Section 7(a)
of this Agreement.
(d) If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 7(a) of this Agreement, then the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct from
any payments of any kind otherwise due to Employee the amount required to
satisfy the obligation of Employee under Section 7(a) of this Agreement.

 

2



--------------------------------------------------------------------------------



 



8. Non-Assignability. This Agreement is not assignable or transferable by
Employee. No right or interest of Employee under this Agreement or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law), and no such right or interest shall be
liable for or subject to any debt, obligation or liability of Employee.
9. Capital Adjustments. If any of the following events shall occur at any time
while any of the Awarded Restricted Stock Units are outstanding, the following
adjustments shall be made in the number of Shares then subject to such Awarded
Restricted Stock Units, as determined appropriate by the Committee:
(a) Share Dividend or Split; Combination. If the Company pays a dividend on its
outstanding Shares in Shares or subdivides its outstanding Shares into a greater
number of Shares, the number of Shares then subject to such Awarded Restricted
Stock Units shall be proportionately increased. Conversely, if the outstanding
Shares are combined into a smaller number of Shares, the number of Shares then
subject to such Awarded Restricted Stock Units shall be proportionately reduced.
An adjustment made pursuant to this Section 9(a) shall become effective as of
the record date in the case of a dividend and shall become effective immediately
after the effective date in the case of a subdivision or combination.
(b) Recapitalization or Reorganization. In case of any recapitalization or
reclassification of the Shares, or any merger, demerger, conversion,
amalgamation or consolidation of the Company with or into one or more other
corporations, or any sale of all or substantially all the assets of the Company,
as a result of which the holders of the Shares receive other stock, securities
or property in lieu of or in addition to, but on account of, their Shares, the
Company shall make or cause to be made lawful and adequate provision whereby,
upon the vesting of such Awarded Restricted Stock Units after the record date
for the determination of the holders of Shares entitled to receive such other
stock, securities or property, Employee shall receive, in addition to or in lieu
of the Shares that are subject to such Awarded Restricted Stock Units so
vesting, the shares of stock, securities or other property which would have been
allocable to such Shares had such Awarded Restricted Stock Units vested
immediately prior to such record date (or alternatively, as determined by the
Company in its sole and absolute discretion, an amount in cash equal to the
value, as determined in good faith by the Committee, of any portion of said
shares of stock, securities or other property that the Company determines to
provide in the form of cash rather than in the form of said shares of stock,
securities or other property). The subdivision or combination of Shares at any
time outstanding into a greater or smaller number of Shares shall not be deemed
to be a recapitalization or reclassification of the Shares for the purposes of
this Section 9(b).
10. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Agreement shall have the meanings assigned to them under the provisions of the
Plan. By execution of this Agreement, Employee agrees that the Awarded
Restricted Stock Units and the cash dividend and cash distribution equivalent
rights awarded under this Agreement shall be governed by and subject to all
applicable provisions of the Plan. This Agreement is subject to the Plan, and
the Plan shall govern where there is any inconsistency between the Plan and this
Agreement.

 

3



--------------------------------------------------------------------------------



 



11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of Switzerland.
12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
13. Entire Agreement; Amendment. This Agreement, together with any Schedules and
Exhibits and any other writings referred to herein or delivered pursuant hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
whether written or oral, between the parties with respect to the subject matter
hereof. To the fullest extent provided by applicable law, this Agreement may be
amended, modified and supplemented by mutual consent of the parties hereto at
any time, with respect to any of the terms contained herein, in such manner as
may be agreed upon in writing by such parties.
14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:
(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
Noble Corporation
Dorfstrasse 19A
6340 Baar
Switzerland
Attention: Chief Executive Officer
Fax: 281-596-4486

With a copy to:

Chairman of Compensation Committee
c/o Noble Corporation
Dorfstrasse 19A
6340 Baar
Switzerland
Fax: 281-596-4486
(b) If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Employee’s signature below
Either party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

 

4



--------------------------------------------------------------------------------



 



15. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
16. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Each counterpart may consist
of a number of copies hereof each signed by less than all, but together signed
by all, the parties hereto.
17. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
18. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
19. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.”
20. Unfunded Awards. The awards made under this Agreement are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions of this Agreement, and to the extent that
Employee acquires a right to receive compensation from the Company or an
Affiliate pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company or such Affiliate.
21. Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to this Agreement is intended to be compensation
that is not subject to the tax imposed by Code Section 409A, and this Agreement
shall be administered and construed to the fullest extent possible to reflect
and implement such intent.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.

                  NOBLE CORPORATION    
 
           
 
  By:        
 
     
 
Name: Julie J. Robertson    
 
      Title:   Executive Vice President    
 
                  and Corporate Secretary    
 
           
Address and fax number, if any:
                          [Employee]    

Dorfstrasse 19A
6340 Baar
Switzerland
Fax: 281-596-4486

 

6



--------------------------------------------------------------------------------



 



SCHEDULE I
NOBLE CORPORATION
RESTRICTED PERIODS
FOR AWARD OF TIME-VESTED RESTRICTED STOCK UNITS
The Committee has determined that the following specified restricted time
periods shall be applicable to the Awarded Restricted Stock Units awarded
pursuant to the Agreement:
1. Restricted Periods.

  (i)  
One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the first anniversary of the Effective Date; and

  (ii)  
One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the second anniversary of the Effective Date; and

  (iii)  
One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the third anniversary of the Effective Date.

 

 